DETAILED ACTION

Status of Claims
Claims 16 – 30 were previously pending and subject to a non-final office action mailed 12/11/2020. Claims 16 & 30 were amended and claims 35 – 38 were added in a reply filed 03/03/2021. Claims 16 – 38 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/03/2021 with respect to the previous rejection of the claims under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pg. 8, with respect to 101, that “each independent claim integrates the alleged judicial exception into a practical application” because “independent claims 16 and 30 is indeed an improvement to the way that a sorting device is operated and an improvement to the sorting device itself since the delivery route, which is established by the sorting device, is a better delivery route in comparison to the delivery route established in the prior art.”

Examiner respectfully disagrees, and notes that the Alice/Mayo test sets the guidelines for determining eligibility under 35 USC 101, which does not take obviousness into account. Furthermore, eligibility and novelty are separate inquiries. See Affinity Labs (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”). Furthermore, Examiner asserts that generating a “better delivery route” is an improvement in the abstract idea itself, rather than an improvement in the functionality of a computing device or any other technology. For example, here is a relevant takeaway from Enfish: “the first step in the Alice inquiry in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” i.e., calculating a delivery route using historic data. 

Applicant next argues, on pg. 8, that “ordering the mail items according to the delivery route cannot be insignificant post solution activity or extra solution activity since the established function of a sorting device is ordering the mail items according to the delivery route. Thus, this activity is significant and, in fact, essential to the operation of the sorting device.”

Examiner respectfully disagrees, as the step of sorting the mail items amounts to a computing device merely sorting information, as the claims do not require any tangible step or physical sortation step. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). (see MPEP § 2106.05(g)) Moreover, adding a final step of sorting data to a process that only recites establishing a route based on 

Applicant’s arguments filed 03/03/2021 with respect to the previous rejection of the claims under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pg. 10, with respect to the previous 103 rejection, that “The only one of the disclosed time window factors in Nadrotowicz that is related to a previous delivery attempt is the historical frequency of deliveries. However, the historical frequency of deliveries is not used to calculate the delivery time. Rather, the historical frequency of deliveries is used to determine whether the carrier may offer scheduled delivery service (see paragraph 52; also see the last paragraph in claim 1 of Nadrotowicz).”

Examiner respectfully disagrees, as the disclosure of Nadrotowicz teaches calculating time windows based on historical delivery data in several sections. For example, Nadrotowicz, in [0048], discloses wherein “the carrier may determine, in Block 890, which time window(s) to provide to the consignor for which scheduled delivery service is available. The determination may be based at least in part on various factors, including, for example, …historical and/or current delivery data and/or conditions.” Also see [0054], noting that “the historical delivery data may include information regarding the number of delivery attempts required per delivery for deliveries to specific consignees.” Nadrotowicz, in [0069], further discloses using “historical… delivery data and/or conditions” to generate “various factors (“time window factors”) to assist in determining which time windows to provide to the consignor.” In other words, historical delivery data is used to calculate potential delivery times to offer the recipient. Also see [0074], noting that “many other time window factors may be determined and identified based on the historical delivery data” and that “these time window factors may be used in a similar 

Applicant’s arguments with respect to the previous rejection under 35 USC 103 regarding the newly-added claims 36 & 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “storing data regarding previous delivery attempts,” “using the stored data to calculate a delivery time for an upcoming delivery at which a successful delivery is more probable than at other possible delivery times,” “establishing the delivery route… based on the calculated delivery times,” and “ordering the mail items according to the delivery route.”
	
2A Prong 1: The limitations of recite “storing data regarding previous delivery attempts,” “using the stored data to calculate a delivery time for an upcoming delivery at which a successful delivery is more probable than at other possible delivery times,” “establishing the delivery route… based on the calculated delivery times,” and “ordering Note: as per instant Fig. 4 & specification pg. 10, lns. 15 – 31, the sorting device apparatus comprises “data processing apparatus 7”) configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “sorting device” and “apparatus” language, the context of this claim encompasses a series of steps that amount to determining a route based on calculated delivery times, then generating an order for mail pieces according to the route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related element of “apparatus” in the claims is recited at a high level of generality and performs generic computer functions, and furthermore amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus does not render the abstract idea eligible.  The additional elements of “mail items” and “route” are recited at a high level of generality and merely limits the field of use to the routing industry. The additional function of “storing data regarding previous delivery attempts” and “ordering the mail items according to the delivery route” is mere extrasolution activity (see MPEP § 2106.05(g)) that is appended to the judicial exception and do not indicate integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related element of "apparatus” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the elements of “mail items” and “route” are recited at a high level of generality and merely limits the field of use to the field of routing. The insignificant extra-solution activity of “storing data regarding previous delivery attempts” and “ordering the mail items according to the delivery route” has been found by the courts to be well-understood, routine, and conventional activities (see MPEP § 2106.05(d)(II), noting ‘Electronic recordkeeping,’ ‘Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price,’ and ‘Storing and retrieving information in memory’), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 17 – 29 & 31 – 38 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “data processing apparatus” and “database” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “delivering organization,” “mail item,” and “recipient” in dependent claims are recited at a high level of generality and merely limits the field of use to the routing industry. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 – 17, 19, 22 – 25, 28 – 35, & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nadrotowicz, Jr. (US 20100235210 A1), in view of Keough (US 5042667 A), in view of Kantarjiev et al. (US 20090094085 A1).

As per claim 16, Nadrotowicz discloses a method of operating a sorting device for establishing a delivery route for the delivery of mail items and for ordering the mail items, the method comprising the following steps:

	• with the sorting device, storing data regarding previous delivery attempts ([0039], “store historical and/or current delivery data”; Also see [0053], noting that “the historical delivery data indicates that the frequency of delivery attempts per delivery to a specific address is greater than the threshold frequency” of delivery attempts.);

with the sorting device, using the stored data to calculate a delivery time for an upcoming delivery at which a successful delivery is more probable than at other possible delivery times ([0048], calculating “which time window(s) to provide to the consignor for which scheduled delivery service is available. The determination may be based at least in part on… historical and/or current delivery data” which, as per at least [0054], is “in order to minimize the number of failed first deliveries.” Also see [0069], noting “using the historical …delivery data” to “identify or determine various factors (“time window factors”) to assist in determining which time windows” to provide, which, as per [0056], are so that “a person will be more likely to be at the consignee delivery address to sign for the package upon delivery,” and as per [0072], “certain time windows” are calculated “in order to ensure that a person is present at the consignee delivery address when the carrier delivers the package.” Also see at least [0073] – [0074] & [0078], which describe determining “time window factors,” based on “historical delivery data,” used to calculate “time window(s) to provide to the consignor” and “determining available time windows for a particular delivery.”).

Regarding the above limitations, Nadrotowicz additionally discloses, in at least [0041], that the steps of the method “can be implemented using computer hardware and computer readable memory containing information and instructions to carry out the disclosed method,” using “a processor 61, such as a microprocessor, …to execute software instructions for carrying out the defined steps.” To the extent to which Nadrotowicz does not appear to explicitly disclose wherein the computer hardware is part of a sorting device (the steps are performed “with a sorting device”) – Keough, in at least Figs. 1 & C 4, L16 – 20, teaches a sorting device i.e., “computer system 30,” comprising processor 32.  Also see Fig. 4 & C 8, L 32 – 35, noting mail sorting system 30, which comprises processor 32. Also see C 4, L 27 – 31, noting that processor 32 of the sorting system controls database storage access, as well as Abstract and C 4, L 52 – 63, noting that processor 32 controls the sorting steps according to a route sequence. In other words, Keough teaches using a computer to control sorting and that the computer hardware is integrated with a sorting device.



Regarding the limitation,

	• with the sorting device, establishing the delivery route for all of the mail items that are to be delivered along the delivery route, wherein the delivery route is based on the calculated delivery times,

Nadrotowicz, in [0049] & [0079], describes a process for establishing a delivery route in which a calculated delivery time is provided to a recipient, selected, then provided “to the carrier, which, in Block 940, the carrier may store in the carrier memory device… Once the carrier receives the consignee time window selection, the carrier, in Block 950, may deliver the package to the consignee via scheduled delivery service in accordance with the consignee time window selection.” Therefore, the route is based directly on the calculated delivery times that are provided for selection to the recipient. Furthermore, Nadrotowicz, in [0006], describes the need to establish a “route in order to reach all addresses allocated to a particular time window,” which highly suggests, but does not appear to explicitly disclose wherein multiple delivery times associated with multiple mail items are used to establish a route. However, Kantarjiev teaches this. For example, see [0038], noting allocating stops and a route to each vehicle according to each customer’s selected delivery time. Also see [0048] – [0049], noting establishing a route to have multiple stops, and inserting new stops and delivery times into an existing route for a delivery vehicle. Also see Fig. 5 & [0068] – [0071], which describes the process of establishing a route for each user’s service zone by inserting the each user’s desired delivery time into a route that has spare “slack time” between other stops along 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used multiple delivery times associated with multiple mail items to establish a route as in Kantarjiev in the method of Nadrotowicz / Keough with the motivation to “allow e-commerce retailers to efficiently develop effective delivery capabilities” by providing “precise delivery of their products to customers,” as taught by Kantarjiev, in [0006], over that of Nadrotowicz.

To the extent to which Nadrotowicz does not appear to disclose the following limitation, Keough does:

	• with the sorting device, ordering the mail items according to the delivery route (See C 1, L 15 – 18, noting “arranging mail pieces according to a delivery sequence in a carrier's delivery route.” Also see C 3, L 6 – 8, noting “sorting mail pieces in a sequence corresponding to a carrier walk sequence.”  Also see C 5. L 1 – 12, noting that the mail is sorted and deposited into a bin according to a delivery route sequence. Also see C 9, L 1 – 3, noting “process the mail so that further sorting to a carrier walk sequence can be obtained.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have ordered the mail items according to the delivery route as in Keough in the method of Nadrotowicz / Keough / Kantarjiev with the motivation to “shorten the time required to deliver mail by reducing the time required to process mail pieces in preparation for physical delivery and to avoid individual carrier handling errors while sorting in delivery order sequence,” as taught by Keough, in C 2, L 55 – 60, over that of Nadrotowicz.

As per claim 17, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16.  Nadrotowicz further discloses:

	• only using data from the previous delivery attempts to the same recipient for the calculation of the delivery times (See at least [0053] – [0054], noting that “if the historical delivery data indicates that the frequency of delivery attempts per delivery to a specific consignee is greater then [sic] the threshold frequency, scheduled delivery service may be offered for deliveries to the specific consignee.”).

As per claim 19, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:

	• providing a number of unsuccessful delivery attempts for previous mailings, in the data regarding the previous delivery attempts (See at least [0053], noting that “the historical delivery data may include information regarding the number of delivery attempts required per delivery for deliveries to specific addresses.” Also see [0054], noting that “the historical delivery data indicates that the frequency (i.e., number of) of delivery attempts per delivery to a specific consignee.”).

As per claim 22, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:

	• providing data regarding weather conditions prevailing during at least one of successful or unsuccessful delivery attempts, in the data regarding the previous delivery attempts (See at least [0060], noting that “historical delivery data and/or conditions received over time by the carrier may include… the occurrence of inclement weather, among other conditions, at specific addresses.” Also see [0071] & esp. [0061], noting collecting and storing delivery data including “the occurrence of inclement weather… at specific addresses.”).

As per claim 23, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:



As per claim 24, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:

	• storing further data regarding a recipient (See at least [0073], noting that “the consignee profile may include, among other information, delivery times in which the consignee is not going to be present at the consignee delivery address to receive packages.” Also see [0075], noting “the time window factors stored in the carrier memory device, which may include …  the consignee order information, which may include, for example, the consignee delivery address, or information included in a consignee profile.” As per [0077], “the consignee profile information may be stored by the carrier in a carrier memory device, such as the carrier data storage device, the scheduled delivery service server, or other network entity.”).

As per claim 25, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:

	• calculating the delivery time before beginning the delivery (See Fig. 8, step 890 & [0048], noting determining delivery time windows, which occurs before the method of Fig. 9 & [0049], which ends with the initiation of the delivery for the calculated and selected time window as per step 950. Also see [0079], noting “determining which time 

As per claim 28, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:

	• determining and making available delivery options together with the calculated delivery time (See Fig. 8, step 890 & Fig. 9, step 910 & [0048], noting that “the carrier may determine, in Block 890, which time window(s) to provide to the consignor for which scheduled delivery service is available. The determination may be based at least in part on various factors, including, for example, data included in the order information, such as the consignee delivery address, historical and/or current delivery data.” As per [0049], the carrier system “in Block 910, may provide the time window(s) to the consignee, by electronic data communication over the network, so that the consignee may select a time window for scheduled delivery.”).

As per claim 29, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Nadrotowicz further discloses:

	• carrying out the method on a data processing apparatus (See at least Fig. 5 & [0082] – [0084]).

As per claim 30, see the above relevant rejection of claim 16. In addition, Nadrotowicz further discloses a sorting device for the sorted preparation of mail items based on a delivery route, the sorting device comprising an apparatus configure to perform the method (See at least Fig. 5 & [0082] – [0084]). 

As per claims 31 & 32, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claims 30 & 16 respectively. Nadrotowicz further discloses wherein the data regarding previous delivery attempts includes data selected from the group consisting of:

	• data regarding weather conditions prevailing during successful delivery attempts in which recipients were available to accept mail items, and data regarding weather conditions prevailing during unsuccessful delivery attempts in which recipients were not available to accept mail items (See [0039], noting storing “historical and/or current delivery data and delivery conditions” for each delivery which, as per [0060] – [0061], includes “the occurrence of inclement weather, among other conditions, at specific addresses and in areas surrounding or leading to specific addresses.” Additionally, as per [0053] – [0054], the stored “historical and/or current delivery data and delivery conditions” also includes data regarding the number of delivery attempts that were necessary to effect a successful delivery for each delivery at each address (i.e., the outcome of each delivery is stored regarding whether the delivery was unsuccessful or successful). As per at least [0048], [0051], & [0070] – [0071], this stored data is used to determine time windows when delivery “is more or less difficult.” Therefore, Nadrotowicz discloses wherein data for every deliver attempt is stored, including the associated weather conditions as well as whether or not each delivery was successful, and thus disclosing both types of data of the entire limitation.).

As per claims 33 & 34, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claims 30 & 16 respectively. Nadrotowicz further discloses wherein:

	• the calculated delivery times, which are used to establish the delivery route, are solely determined by the sorting device (Nadrotowicz, in [0048], discloses calculating delivery times i.e., calculating “which time window(s) to provide to the consignor for which scheduled delivery service is available. The determination may be based at least in part on… historical and/or current delivery data” which, as per at least [0054], is “in order to minimize the number of failed first deliveries.” Also see [0069], noting “using the historical …delivery data” to “identify or determine various factors (“time window factors”) to assist in determining which time windows” to provide, which, as per [0056], are so that “a person will be more likely to be at the consignee delivery address to sign for the package upon delivery,” and as per [0072], “certain time windows” are calculated 

Regarding the above step, Nadrotowicz additionally discloses, in at least [0041], that the steps of the method “can be implemented using computer hardware and computer readable memory containing information and instructions to carry out the disclosed method,” using “a processor 61, such as a microprocessor, …to execute software instructions for carrying out the defined steps.” To the extent to which Nadrotowicz does not appear to explicitly disclose that a computer is a sorting device – Keough, in at least Figs. 1 & C 4, L16 – 20, teaches a sorting device i.e., “computer system 30,” comprising processor 32.  Also see Fig. 4 & C 8, L 32 – 35, noting mail sorting system 30, which comprises processor 32. Also see C 4, L 27 – 31, noting that processor 32 of the sorting system controls database storage access, as well as Abstract and C 4, L 52 – 63, noting that processor 32 controls the sorting steps according to a route sequence. In other words, Keough teaches using a computer to control sorting i.e., the computer is a sorting device.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a computer to control sorting (i.e., the computer is a sorting device) as in Keough in the method of Nadrotowicz with the motivation to “greatly improve the efficiency of sorting randomly ordered carrier route grouped mail pieces” and to “reduce or eliminate the labor intensive hand sorting process by mail carriers,” as taught by Keough, in C 2, L 48 – 54, over that of Nadrotowicz.

As per claims 35 & 37, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claims 30 & 16 respectively. Regarding the following limitation,

	• the delivery route is directly based on the calculated delivery times,

Nadrotowicz, in [0049] & [0079], describes a process for establishing a delivery route in which a calculated delivery time is provided to a recipient, selected, then provided “to the carrier, which, in Block 940, the carrier may store in the carrier memory device… Once the carrier receives the consignee time window selection, the carrier, in Block 950, may deliver the package to the consignee via scheduled delivery service in accordance with the consignee time window selection.” Therefore, the route is based directly on the calculated delivery times that are provided for selection to the recipient. Furthermore, Nadrotowicz, in [0006], describes the need to establish a “route in order to reach all addresses allocated to a particular time window,” which highly suggests, but does not appear to explicitly disclose wherein multiple delivery times associated with multiple mail items are used to establish a route. However, Kantarjiev teaches this. For example, see [0038], noting allocating stops and a route to each vehicle according to each customer’s selected delivery time. Also see [0048] – [0049], noting establishing a route to have multiple stops, and inserting new stops and delivery times into an existing route for a delivery vehicle. Also see Fig. 5 & [0068] – [0071], which describes the process of establishing a route for each user’s service zone by inserting the each user’s desired delivery time into a route that has spare “slack time” between other stops along a route. In other words, Kantarjiev teaches wherein multiple delivery times associated with multiple mail items are used to establish a route.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used multiple delivery times associated with multiple mail items to establish a route as in Kantarjiev in the method of Nadrotowicz / Keough / Kantarjiev with the motivation to “allow e-commerce retailers to efficiently develop effective delivery capabilities” by providing “precise delivery of their products to customers,” as taught by Kantarjiev, in [0006], over that of Nadrotowicz.

Claims 18 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nadrotowicz / Keough / Kantarjiev in view of Rozenblatt (US 20130262334 A1).

Claim 18, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Regarding the following limitation, Nadrotowicz does not explicitly disclose, however Rozenblatt does:

	• providing dates, times and information regarding whether or not the delivery attempts were successful in the data regarding the previous delivery attempts (See at least [0048], noting that “the secondary carrier may attempt delivering the package to the user delivery address. If, in Block 560, the secondary carrier is successful in delivering the package to the user delivery address, the secondary carrier may notify the DMS, by electronic data communication over a network, that the package was successfully delivered” as well as “package delivery information, such as the date and time of delivery, to the DMS.”).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the aforementioned teachings of Rozenblatt in the invention of Nadrotowicz / Keough / Kantarjiev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Rozenblatt in the invention of Nadrotowicz / Keough / Kantarjiev would predictably and desirably allow “package history” to be viewed, as evidenced by Rozenblatt ([0032]).

As per Claim 26, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Regarding the following limitation, Nadrotowicz discloses storing data regarding the previous delivery attempts in at least [0039] & [0053], noting that “the historical delivery data indicates that the frequency of delivery attempts per delivery to a specific address is greater than the threshold frequency” of delivery attempts, and also describes calculating delivery times based on the “data regarding the previous delivery attempts” in at least [0048], [0069], & [0072], which suggests, but does not appear to explicitly discloses the following, however Rozenblatt does:

	• deciding to move the delivery of the mail item by at least one day, based upon the data regarding the previous delivery attempts (See at least [0063], noting accessing stored “preferences and the secondary carrier schedule data” which states that the user “may prefer to not receive packages on Fridays and the secondary carrier may not operate on Saturdays and Sundays. A package received at an IDL on Friday may then be released to the secondary carrier to deliver to the user delivery address on Monday.” Thus, the package received on Friday for delivery is moved by at least one day, according to the “preferences and the secondary carrier schedule data.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “data regarding the previous delivery attempts” of Nadrotowicz for the “preferences and the secondary carrier schedule data” of Rozenblatt. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nadrotowicz / Keough / Kantarjiev in view of O’Hare (US 20180089608 A1).

As per Claim 20, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Regarding the following limitation, Nadrotowicz does not explicitly disclose, however O’Hare does:

	• providing data regarding at least one of a sender, a volume, a weight or a type of the mail item, in the data regarding the previous delivery attempts (See at least [0067], noting transmitting “routing feedback data to the efficiency module 132. The routing feedback data may include… parcel data… Parcel data may indicate any data associated with one or more parcels along a route including, but not limited to… type of parcels.”).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the aforementioned teachings of O’Hare in the invention of Nadrotowicz / Kantarjiev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nadrotowicz / Keough / Kantarjiev in view of Asay et al. (US 20130325743 A1).

As per Claim 21, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Regarding the following limitation, Nadrotowicz discloses storing “data regarding the previous delivery attempts” as stated above, but does not explicitly disclose wherein the data includes alternate recipients, however Asay does:

	• providing information regarding acceptors differing from a recipient, in the data regarding the previous delivery attempts (See at least [0080 - [0081] & [0084], noting “rules for how the shipper wishes an alternate recipient to be identified” for a package mailed to an original “addressee.”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the “rules for how the shipper wishes an alternate recipient to be identified” of Asay in the “data regarding the previous delivery attempts” of Nadrotowicz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Asay in the invention of Nadrotowicz / Keough / Kantarjiev would predictably and advantageously provide “shippers the flexibility to dynamically designate alternate recipients based on the geographical location or identity of the addressor or addressee, the characteristics .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nadrotowicz / Keough / Kantarjiev in view of Hopson et al. (US 20040068443 A1) in view of Berdelle-Hilge (US 20120118797 A1).

As per Claim 27, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claim 16. Regarding the following limitation, “calculating the delivery time even if no mail item is to be delivered,” Nadrotowicz discloses calculating delivery times based on historical delivery data as stated above, but does not appear to explicitly disclose calculating the delivery time even if no mail item is to be delivered. 

However, Hopson teaches, in at least [0050], that delivery times are calculated for every day over a week period to be presented to a customer i.e., “daily delivery windows for seven days in advance” are generated, including specific times e.g., “delivery windows are from 8-10 a.m., 10 a.m.-12 p.m., 12 p.m.-4 p.m., 4 p.m.-6 p.m.” 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the aforementioned teachings of Hopson in the invention of Nadrotowicz / Keough / Kantarjiev, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Hopson in the invention of Nadrotowicz / Keough / Kantarjiev would predictably and advantageously provide “an improved and more flexible delivery or service window capability,” as evidenced by Hopson ([0008]).

Nadrotowicz / Keough / Kantarjiev / Hopson do not appear to explicitly disclose wherein no mail item is to be delivered for one of the days of the week. However Berdelle-Hilge teaches, in [0251], that mail is not delivered every single day i.e., “there is no mail item 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the aforementioned teachings of Berdelle-Hilge in the invention of Nadrotowicz / Keough / Kantarjiev / Hopson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 36 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nadrotowicz / Keough / Kantarjiev in further view of Gillen et al. (US 20150142692 A1).

As per Claims 36 & 38, Nadrotowicz / Keough / Kantarjiev discloses the limitations of claims 16 & 30. Regarding the following limitation, 

	• the stored data, which is used to calculate the delivery time, includes a date or a day of a previous delivery attempt, a time of day of the previous delivery attempt, and information regarding whether or not the previous delivery attempt was successful,

Nadrotowicz, in at least abstract, [0039] & [0052] – [0053], discloses storing historical delivery data including “information regarding the number of delivery attempts required per delivery for deliveries to specific addresses” (i.e., information regarding whether or not the previous delivery attempt was successful) which, as per at least [0048], [0068] – [0069], [0071], [0074] -– [0075], & [0078], is used to calculate delivery times.  To the extent to which Nadrotowicz does not appear to explicitly historic delivery data comprises dates and times of the previous delivery attempts, Gillen teaches this element in [0069] – [0070], noting recording information for each delivery, including “delivery information/data, such as the date, time.” Examiner’s note: Gillen, in [0069] – also teaches storing information regarding whether or not the previous delivery attempt was successful in the recorded data regarding “when and why a particular item/shipment 102 was not deliverable” and “consignee signature.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gillen in the delivery system and method of Nadrotowicz / Keough / Kantarjiev with the motivation to increase the likelihood of a calculated delivery time coinciding with a time the recipient is present at the delivery address.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Young (US 20040030604 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 30, 2021